Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 2/19/2021 have been considered.  Claims 1, 11, 19-20 have been cancelled by applicant.  Claims 2-10, 12-18 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, paragraphs 2-4 of the Remarks, filed 2/19/2021, with respect to the claims 2-10, 12-18 have been fully considered and are persuasive in light of the amended claims 2-3, 6, 8, 12-13, 15, and canceled claims 1, 11, 19-20 filed by applicant on 2/19/2021.  As such, the 35 U.S.C. 103 rejection of claims 1, 5, 7, 9-11, 14, and 16 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method comprising: 
“the encoded call signal is a signal having been generated by sampling an input signal input through an inputter, included in or connected to the transmitting terminal to input the input signal to the transmitting terminal, at a second reference sampling rate and by encoding the sampled input signal, and
the bandwidth information is based on the second reference sampling rate and a sampling rate supported by the inputter” in combination with other recited elements in claim 2.

The present application also relates to a method comprising: 
“the encoded call signal is a signal having been generated by decoding content prestored in the transmitting terminal or provided from an external content provider to the transmitting terminal, sampling the decoded content at a second reference sampling rate, and encoding the sampled content, and
the bandwidth information is based on the second reference sampling rate and a sampling rate at which the content is decoded” in combination with other recited elements in claim 3.

The present application also relates to a method comprising:
“when the sampling rate supported by the outputter is different from the first reference sampling rate, the call quality information comprises information on a minimum bandwidth among a first bandwidth indicated by the bandwidth information, a second bandwidth indicated by the first reference sampling rate, and a third bandwidth indicated by the sampling rate supported by the outputter, and
when the sampling rate supported by the outputter is identical to the first reference sampling rate, the call quality information comprises information on a smaller bandwidth between the first bandwidth and the second bandwidth” in combination with other recited elements in claim 6.

The present application also relates to a method comprising: 
“by a receiving terminal,
determining whether a sampling rate supported by an outputter that is included in or connected to the receiving terminal is different from the first reference sampling rate;
in response to the determining that the sampling rate supported by the outputter is different from the first reference sampling rate,.
resampling the decoded call signal at the sampling rate supported by the outputter; and
generating call quality information based on at least one of the bandwidth information, the first reference sampling rate, and the sampling rate supported by the outputter” in combination with other recited elements in claim 8.

The present application also relates to an electronic device comprising: 
“the received encoded call signal is a signal having been generated by sampling an input signal input through an inputter, included in or connected to the transmitting terminal to input the input signal to the transmitting terminal, at a second reference sampling rate and by encoding the sampled input signal, and 
the bandwidth information is based on the second reference sampling rate and a sampling rate supported by the inputter” in combination with other recited elements in claim 12.

The present application also relates to an electronic device comprising: 
“the received encoded call signal is a signal having been generated by decoding content prestored in the transmitting terminal or provided from an external content provider to the transmitting terminal, sampling the decoded content at a second reference sampling rate, and encoding the sampled content, and
the bandwidth information is based on the second reference sampling rate and a sampling rate at which the content is decoded” in combination with other recited elements in claim 13.

The present application also relates to an electronic device comprising: 
“when the sampling rate supported by the outputter is different from the first reference sampling rate, the generating generates, as the call quality information, information on a minimum bandwidth among a first bandwidth indicated by the bandwidth information, a second bandwidth indicated by the first reference sampling rate, and a third bandwidth indicated by the sampling rate supported by the outputter, and
when the sampling rate supported by the outputter is identical to the first reference sampling rate, the generating generates, as the call quality information, information on a smaller bandwidth between the first bandwidth and the second bandwidth” in combination with other recited elements in claim 15.

The present application also relates to a method comprising: 
“by a transmitting terminal,
when input signal was generated by decoding content prestored in the transmitting terminal or provided from an external content provider to the transmitting terminal, the bandwidth information is based on a sampling rate at which the content was decoded, and
the encoded input signal and the bandwidth information transmitted to the receiving terminal are for use by the receiving terminal to generate information on a call quality related to a bandwidth used for a call between the transmitting terminal and the receiving terminal” in combination with other recited elements in claim 17.


A second prior art, Velenko et al. (US Publication 2011/0141925 A1), teaches creating an expected call quality established between the first user terminal and the second user terminal based on the measured uplink and/or downlink bandwidth of the end-to-end connection. 
However, Chebiyyam and Velenko, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471